 216DECISIONSOF NATIONALLABOR RELATIONS BOARDKearney Convention Center,Inc., d/b/a Holiday InnandUnited Steel Workers of America,AFL-CIO.Case 17-CA-3064January 17,1968DECISION AND ORDERBY MEMBERS BROWN, JENKINS, ANDZAGORIAOn July 17, 1967, Trial Examiner AlvinLiebermanissued hisDecision in the above-entitledproceeding,finding that the Respondent had en-gaged incertain unfair labor practices alleged in thecomplaint and recommendingthat it cease and de-sisttherefrom and take certain other affirmative ac-tion,as setforth in the attached Trial Examiner'sDecision.He further found that the Respondenthad notengaged incertain other unfair labor prac-ticesalleged in thecomplaint and recommendeddismissal as to them. Thereafter, the Respondentand the Charging Party filed exceptions to the TrialExaminer'sDecisionwith supporting briefs, andthe General Counsel filed cross-exceptions and abrief in support of cross-exceptions.Pursuantto the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tionalLaborRelationsBoard has delegated itspowersin connectionwith this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminermadeat the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner'sDecision, the exceptions, briefs,cross-exceptions and brief in support thereof, andthe entire record in the case, and hereby adopts thefindings,conclusions,and recommendations of theTrial Examiner with the following modifications:Whilewe agreewith the Trial Examiner thatRespondentviolated Section 8(a)(1) of the Act byformulating and promulgating a ruleprohibiting thehiring of strikers from the Rockwell ManufacturingCompany, we do not agree with his conclusion thatRespondent refused to rehire Lopez as a result ofthis rule in violationof.Section 8(a)(3) of the Act.The record clearly shows that Lopez was lawfullylaid off for lack of work by the head chef, his father-in-law, 2 or 3 days before. the illegal rule waspromulgated. The record also shows that no newchefs were hired during the critical period hereinwith the exception of one permanent full-time chefwho was hired on December 1, 1966, to replaceanother permanent full-time chef who had resigned.Lopez had never been employed in that status. Asthe record shows that the strike period involvedherein occurred during that period of the year whenRespondent's kitchen operation was at its seasonallow, and, in the absence of any evidence thatLopez' application for work' was refused by hisfather-in-lawbecause of that rule rather thanbecause there was no work available at the time, wedo not conclude, under the particular facts of thiscase, that the General Counsel has by a preponder-,ance of the evidence proven that Lopez wasrefused rehire because of the policy announced inthe unlawful rule.2 We are further persuaded thatlack of work was the primary motivation, and thatLopez so understood, by the fact that (1) the rulewas rescinded within 3 weeks with notice to Lopez'father-in-law,and (2) even if Lopez had notreceived notice of the rescission in November, therule expired by its own terms when the strike atRockwell ended, and yet Lopez, who was ap-parently unemployed during this entire period, didnot at any time thereafter apply for work not-withstanding the removal of the limitation. Ac-cordingly, we shall dismiss the complaint as to thisissue.3ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner as modifiedbelow and hereby orders that the Respondent,Kearney Convention Center, Inc., d/b/a HolidayInn, Kearney, Nebraska, its officers, agents, su -cessors, and assigns, shall take the action set forthin the Trial Examiner's Recommended Order, asherein modified:"1.Delete in their entirety paragraphs 1(b) and2(c) and (d) of the Trial Examiner's RecommendedOrder and reletter the other paragraphs ac-cordingly."2.Delete the fourth and sixth indented para-graphs of the Appendix attached to the Trial Ex-aminer's Decision."IAlthough the record is not entirely clear as to whether Lopez actuallyapplied for work at the time of his Sunday dinner discussion with hisfather-in-law, we find it unnecessary to resolve this point at this time. Wenote that Lopez'father-in-law did not appear and testify on this point.2Cf. ShawneeIndustries,Inc.,140 NLRB 1451, where we found thatthe absence of vacancies did not absolve the Employer from violating Sec-tion 8(h)(3) of the Act where the record clearly showed that the employerrefused to consider certain job applicants because the individuals involvedwere known union adherents.3In view of our finding that Respondent did not unlawfully refuse torehire Lopez, we find it unnecessary to pass on the Trial Examiner's con-clusion that Lopez was not entitled to backpay beyond the date the strikeended at the Rockwell Manufacturing Company.169.NLRB No. 41 HOLIDAY INN217TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEALVIN LIEBERMAN, Trial Examiner: This case, with allparties represented, was tried before me in Kearney,Nebraska, on March 9, 1967, upon a complaint' of theGeneral Counsel and respondent's amended answer.2The issues litigated were whether respondent violatedSection 8(a)(1) and (3) of the National Labor RelationsAct, as amended (herein called the Act). More particu-larly the questions for decision are as follows:1.Did respondent violate Section 8(a)(3) and (1) of theAct by terminating the employment of Silvester Lopezand thereafter refusing to reinstate him? Subsidiarily, inthis regard, on what date was Lopez' employment ter-minated and on what date was he refused reinstatement?2.Did respondent independently violate Section8(a)(1) of the Act by adopting a policy of not hiring, anddirecting its department heads not to hire, persons whowere on strike against Rockwell Manufacturing Company(herein called Rockwell)?Upon the entire record3, upon my observation of thewitnesses and their demeanor while testifying, and uponcareful consideration of the arguments made and thebriefs submitted by the General Counsel and respondent,I make the following:FINDINGSOF FACTOI.RESPONDENT'S BUSINESSRespondent, a Nebraska corporation, is engaged atKearney, Nebraska, in the operation of a motel, known asthe Holiday Inn. During 1966,5 a representative period,respondent's gross revenues exceeded $500,000, ofwhich more than 25 percent was received from transientguests. In addition, respondent annually purchases, andreceives directly, from vendors located outside the Stateof Nebraska supplies and materials valued at more than$5,000. Accordingly, I find that the assertion ofjurisdic-tion over this matter by the National Labor RelationsBoard (herein called the Board) is warranted.FloridanHotel of Tampa, Inc.,124 NLRB 261,264; SpinkArmsHotelCorporation, etc.,133NLRB 1694, 1695;Catalina Island Sightseeing Lines,124 NLRB 813, 815.It.THE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organizationwithinthe meaningof the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. IntroductionBriefly, thiscase concerns itself with the termination ofthe employment of SilvesterLopez,one of respondent'sIThe complaint was issued on a charge filed by United Steel Workersof America, AFL-CIO(herein called the Union).During the trial thecomplaint was amended to set forth respondent's name as it appears in thecaption The complaint was further amended by substituting the number"25" for "15"in paragraph II(b)2During the trial respondent's amended answer was amended to admitparagraph 11(b) of the complaint, as amended,and to include in paragraphV a denial of paragraph V of the complaint.3Issued simultaneously is a separate order correcting the stenographictranscript of this proceeding in several respects.cooks; respondent's subsequent refusal to reemploy him;and the issuance by respondent of a directive to the headsof its various departments, including its chef, who was itskitchen supervisor, not to employ persons who were onstrike against Rockwell.6The General Counsel contends, in support of his com-plaint, that early in November, respondent, contrary toSection 8(a)(1) of the Act, decided not to hire Rockwellstrikers; and that respondent's supervisors were informedof this policy, which also became known to its employees.The General Counsel further contends that in implemen-tation of this policy and in violation of Section 8(a)(3)Lopez was discharged and thereafter refused employ-ment.Respondent professes to be without knowledge con-cerning the circumstances of Lopez' employment or itstermination, which is alleged in the complaint as havingcontravenedSection8(a)(3).Admitting that onNovember 3, a notice was sent to the heads of all depart-ments, including its chef, directing them not to hireRockwell strikers, respondent denies that this was a pol-icy or that the notice was discriminatorily motivated.Rather respondent asserts, on brief, that it had beendissatisfied with Lopez during a previous period of em-ployment and that its motive in issuing the notice inquestion "was to save the Chef [Lopez' father-in-law]from embarrassment [in refusing to give a job to Lopez,who in the meanwhile had become an employee of, andwas on strike against, Rockwell] and to prevent thereturn to work of a highly unsatisfactory employee whounfortunately was a relative of the Chef, a prized depart-ment head." It is also respondent's contention that Lopezwould not in any event have been reemployed inNovember because its economic condition did not war-rant the hiring of an additional cook.B.Facts Concerning Respondent's Alleged UnfairLaborPractices1.The nature of respondent's operationsAs noted above, respondent operates a motel under thename of Holiday Inn at Kearney, Nebraska. As an ad-junct to its motel, respondent, during the time material tothis proceeding, also operated a kitchen and dining room.7Respondent's chef was in charge of the kitchen and su-pervised, hired, and discharged all kitchen employees, in-cluding the cooks.Respondent's business is seasonal in nature. Its roomoccupancy fluctuates from 100 percent during thesummer to about 40 percent in the fall and winter months.There is, also, a corresponding drop in the business donein the dining room.Because of this, Gregg Johnson, respondent's manager,talked to its department heads, including the chef, anumber of times during September and October aboutreducing the number of employees on their respective4 The motion to dismiss the complaint made by respondent at the closeof the trial is disposed of in accordance with the findings and conclusionsset forth in this Decision.5Unless otherwise designated, all dates refer to 1966.'At all material times the Union was engaged in a strike againstRockwell's Kearney, Nebraska, plant.7On February 15, 1967, respondent leased its kitchen and dining roomto an independent contractor. 218DECISIONSOF NATIONAL LABOR RELATIONS BOARDstaffs.As a result a substantial reduction in force oc-curred in September and October. Thus, in the chef's de-partment the number of cooks dropped from 11 on Au-gust 15, to 8 on October 30."that [he] would not be needed any more, and that [he]would be laid off because there was not enough work forall the cooks that were on duty."12 Accordingly, Lopezleft respondent's premises.2.Theterminationof Lopez' employmentSilvesterLopez,who the complaint alleges wasdischarged on November 3, in violation of Section 8(a)(3)of the Act, was employed by respondent during twoseparate periods.He began working for respondent as adishwasher in April 1965, and voluntarily quit early inOctober 1966. At the time of his resignation Lopez wasa full-time cook whose tour of duty was from 3 to 11 p.m.During this period of his employment Lopez did notconduct himself in a manner calculated to bring himpraise. By his own admission he was tardy in reporting forwork on two mornings,which resulted in the late openingof respondent's coffeeshop and his transfer to the after-noon shift; he "frequently dance[d] around [in] thekitchen";,he did not get along well with the waitresses,often screaming at them and using"vile and vulgar lan-guage with them,"8 for which he was cautioned on one oc-casion by Harold Rieber,respondent's president.9Uponleaving respondent's employ early in October,Lopez obtained a position with Rockwell. The UnionstruckRockwell 2 weeks later. Lopez supported thestrike, during which he picketed, became a member of theUnion,and attended union meetings.On October 23, while he was on strike againstRockwell, Lopez asked respondent's chef, his father-in-law, for employment for the duration of the strike.'°Respondent's chef told Lopez that he needed help; thatLopez should come to work the next day as a full-timecook on the 3 to 11 p.m. shift; and that he could continueto work until the Rockwell strike was over. t tAs directed by respondent's chef, Lopez reported forwork on October 24. Johnson, respondent's manager wasnot at the motel when Lopez arrived, having left earlierthat day to attend a convention in Memphis, Tennessee.Lopez continued to work in respondent's kitchen as full-time cookfrom October 24 through 30. During the even-ing of October 30, Johnson returned to respondent'smotel and noted that Lopez was working. Although healso saw the chef that night, Johnson said nothing to himabout Lopez' presence in the kitchen.When, or shortly after, Lopez came to work the nextday, October 31, the chef told him, as Lopez testified,8In mitigation,Lopez testified that his language improprieties towardthe waitresses were caused by their addressing him in a similar manner.9Although denied by Lopez, Rieber testified that at the time in questionhe told Lopez that if he continued to use improper language in the kitchenhe would be "fire [d] on the spot."10 Itwas stipulated that the Union discontinued its strike againstRockwell on January 28,1967.11These findings are based on testimony given by Lopez. As notedabove, respondent claims to have no knowledge concerning its chef's hir-ing of Lopez on this occasion.12The date of Lopez' layoff is an important factor in determining itscause, for, as will be seen below, respondent adopted its policy of not hir-ing Rockwell strikers on November 3, and the General Counsel urges thatLopez' employment was terminated in pursuance of this policy. As Inoted at the trial, the evidence concerning the date of the termination ofLopez' employment is "on the vague side." Lopez, himself, was unable tostate with certainty whether his layoff occurred in October, or in "the firstpart of November." None of respondent's witnesses were any more3.Respondent's policy concerning the employment ofRockwell strikersAs found above the Union struck Rockwell in mid-Oc-tober. On November 3, while the Rockwell strike was inprogress, respondent's officers, its manager, and its chefwere conferring with respect to a matter which did notconcern Lopez. Toward the end of this meeting Beltzer,respondent's vice president, inquired of the chef as towhether Lopez was then in respondent's employ. Uponbeing informed that he was not, Beltzer told the chef "wedo not want you to hire him back. As a matter of fact, it isagainst the company policy to hire strikers from Rockwell11Later that day, Johnson, respondent's manager,prepared a notice 13 addressed to the heads of all of re-spondent's departments, including the chef, which stated:IT IS AGAINST OUR COMPANY POLICY TO HIRE ANYPERSON ONSTRIKEAGAINST ROCKWELL COMPANY.PLEASE SEE THAT NO EXCEPTIONS ARE MADE.Johnson hand-carried a copy of this notice to the kitchenand in the presence of employees working there, but inthe chefs absence, laid it on the chefs desk.It does not appear that respondent made any attempt atsecrecy with respect to this notice. As Johnson readilyadmitted, its contents became "rather knowledgeablearound the Inn," and had "become common knowledge"among respondent's employees.JohnsonandBeltzer,respectivelyrespondent'smanager and vice president, testified that the sole pur-pose in issuingthe notice was to save the chef from em-barrassment in having to refuse work to Lopez, his son-in-law, whom respondent did not want to reemploy not onlybecause of his many faults, as demonstrated during hisprevious employment, but also because business condi-tions at the time did not warrant the hiring of an additionalcook. Respondent's department heads, as Johnson andBeltzer acknowledged, were never informed that this wasthe purpose of the notice. In view of this and of myfindingsappearing - below in connection with thetestimony given by Gilbert Laws, a witness for theGeneral Counsel, I place no credence on the explanationoffered by Johnson and Beltzer.definite.Thus, Johnson,respondent'smanager,testified that Lopez"hadn't been working for several days before" November 3. Rieber,respondent's president,testified that Johnson told him on October 31,"that Silvester [Lopez]was back working." And William Beltzer, respon-dent's vice president whose operational sphere embraced respondent'srecordkeeping, testified that he "assumed' that Lopez was working onOctober 31, and that he was told by the chef on November 3 that "the lastday that [Lopez] worked was the 30th of October." Opposed to this in-conclusive testimony is a book kept by the chef in which he listed thenames of all cooks working during the period in question. Although not in-troduced into evidence, it was referred to by Johnson and shows, as John-son credibly testified, that October 30 was the last day on which Lopezworked. It is this book,which appears to me to be the most reliableevidence on the point at issue, which furnishes the basis for my findingsthat the last day of Lopez' employment was October 30, and that its ter-minationoccurred on October 31.13A copy of this notice was received in evidence as G.C. Exh. 3. HOLIDAY INN4.Respondent's refusal to reemploy Lopez, and sub-sequent eventsA day or two following the issuance by respondent ofitsnotice concerning the hiring of Rockwell strikers,Lopez again requested employment from respondent'schef, telling him that if he was not needed at the motel, hewould look for another job.14 In response the chef in-formed Lopez, as Lopez testified, that "he couldn't [beused] because [the chef] had his orders that [Lopez]was not to be employed [at the Holiday Inn] because[he] was on strike at Rockwell."lsOn November 7, Gilbert Laws,16 a guest at respond-ent'smotel,asked Johnson, respondent'smanager,whether, as he had been informed, respondent had posteda notice "on the board to all department heads, do nothire Rockwell strikers." Johnson,in essence, told Lawsthat his information was correct. Upon Laws' expressingsurprise that respondent actually did this, Johnsonresponded "that 10 per cent of his business at the HolidayInn wasRockwell management."During this same conversation Laws asked Johnsonwhether, as he had also been informed, "an employee inthe kitchen [had been] let go," suggesting in his questionthat the employee involved "had been let go because hewas a striker at Rockwell." Johnson did not answer thisquestion directly. Instead he stated, without at anytimementioning the family relationship between Lopez andthe chef,17 that the employee concerned "was a part-timeemployee [who] had worked [for respondent] before,had quit, hired out at Rockwell, [and] when they wentout on strike he came back and worked at Holiday Inn... [and that ] he was let go because [respondent] felt assoon as the strike was over he would go back to work forRockwell anyway."'sC.Contentions and Concluding Findings ConcerningRespondent'sAlleged Unfair Labor PracticesThe complaint alleges that respondent committed un-fair labor practices within the meaning of Section 8(a)(1)of the Act by adopting a policy of refusing to hireRockwell strikers and within the meaning of Section8(a)(3) by discharging and refusing to reinstate Lopez. Insupport of the latter allegations of the complaint theGeneral Counsel argues that both the discharge of, andthe refusal to reinstate, Lopez were in implementation ofrespondent's policy with respect to the employment ofRockwell strikers.14The record is as vague with respect to the date of Lopez' secondrequest for employment as it is with respect to the date on which his previ-ous employment with respondent was terminated.Lopez testified that therequest was made a "day or two" after his layoff,which, I have found, oc-curred on October 31.In view of the answer which he received,however,it could not have been made then,but must have been made a "day ortwo" after November 3, the date on which respondent informed its chefand other department heads of its"policy" against hiring Rockwellstrikers.isThe chef did not appear as a witness in this proceeding and Lopeztestimony in this regard stands undeniedisLaws is employed as a field representative by United Rubber, Cork,Linoleum and Plastic Workers of America,AFL-CIO.19This finding is based on Laws'testimony.Johnson testified contrarilythat he"discussed[the family relationship] and told[Laws] it was familysituation."Asidefrom his demeanor while on the witness stand,which Ihave taken into account in making this finding,Laws,despite his positionas an official of a union, has nothing personally to gain or lose by the out-219Respondent, as noted, professes to be withoutknowledge concerning the commencement of Lopez' em-ployment on October 24 or its termination on October31. It asserts, however, that it would not have rehiredLopez on October 24, regardless of his status as aRockwell striker, because he had not been a satisfactoryemployee when he had previously worked for respondentand, irrespective of this, for the further reason that itsbusiness condition at the time did not warrant the em-ployment of an additional cook. Concerning the notice ofNovember 3, setting forth a policy of not hiring people onstrike against Rockwell, respondent's position is that itdidn't really have such a policy. Respondent contends, inthis connection, that it was not concerned with hiringRockwell strikers, but that it did not want its chef toreemploy Lopez,his son-in-law, who was known to be aparticipant in the strikeagainstRockwell.19 Accordingly,respondent's argument continues, the notice was issuedfor the sole purpose of providing its chef with a basis, notembarrassing to him, for not hiring Lopez, whom re-spondent did not want to employ for reasons uncon-nected with his participation in the Rockwell strike.Section 8(a)(1) of the Act is violated by an employerwho engages in conduct which, in the language of thestatute, operates "to interfere with, restrain, or coerceemployees in the exercise of the rights guaranteed in Sec-tion 7." One of the rights guaranteed to employees is thatof striking.N.L.R.B. v. Erie Resistor Corp., et al.,373U.S. 221, 233.Accordingly, by issuing its notice of November 3,which on its face indicated that respondent had adopteda policy of not hiring Rockwell strikers, respondent inter-fered with a right guaranteed to employees by Section 7of the Act.20 Although I have found that respondent's em-ployees became aware of the contents of the notice, myconclusion with respect to the policy which it set forthwould not be different even if it had been kept secret fromthem.Wallace Press, Inc.,146 NLRB 1236, 1239.In reliance on the testimony of Johnson and Beltzer,respectively respondent's manager and vice president,respondent vigorously argues that it didn't really adopt apolicy of not hiring Rockwell strikers, but was interestedonly in preventing the reemployment of Lopez forreasons not related to his supporting the Union in itsstrike against Rockwell. I have already discredited theexplanation for the policy and notice offered by Johnsonand Beltzer. However, even if it were to be believed, itwould avail respondent nothing, for it is well settled thatthe test of interference, restraint, and coercion within thecome of this proceeding Accordingly, I consider Laws,unlike Johnson,respondent'smanager, to be a disinterested witness whose testimony, forthis reason, outweighs that given on this point by Johnson.isThe findings concerning the conversation between Laws and John-son are based on Laws' testimony, the correctness of which, except forthe family relationship between the chef and Lopez (see fn. 17), was ad-mitted by Johnson. Although Johnson further admitted that respondent"did receive a lot of business from Rockwell," he testified that the 10 per-cent figure which he mentioned to Laws"was wrong" and "grabbed. .out of theair." In view of Johnson's admission concerning the substan-tiality of respondent's business with Rockwell,whether that business wasless than 10 percent,as Johnson implied, is immaterial.isWith respect to this contention respondent's counsel remarked in hisopening statement that respondent"recognize[d] that the chef was takingcare of [Lopez] to see that his daughter had food on the table "20 The fact that the target of respondent's policy, as expressed in thenotice, was Rockwell strikers who were not employees of respondent isimmaterial.Phelps Dodge Corp v N.L.R B, 313 U.S. 177,187. 220DECISIONSOF NATIONALLABOR RELATIONS BOARDmeaning of Section 8(a)(1) of the Act does not turn onmotive.Russell-NewmanMfg. Co.,Inc.,153NLRB1312,1315, reversed on other grounds 370 F.2d 980(C.A.5);ExchangeParts Company,131NLRB 806,807, 812,affd. 375 U.S. 405.Nor, where a statement orwriting is concerned,does it turn on the truth of the ut-terance.Lenz Company,153 NLRB 1399, 1400.Iconclude,therefore,that respondent independentlyviolated Section 8(a)(1) of the Act by adopting a policy ofnot hiring Rockwell strikers and by issuing its notice ex-pressing that policy.The final questions for consideration are whether, as al-leged in the complaint,respondent violated Section8(a)(3) of the Act by the termination of Lopez'employ-ment and by the refusal to reinstate him. Briefly review-ing the facts respecting this branch of the case, I havefound that in the early part of October after having beenemployed by respondent for a substantial period of timeas a cook,during which he displayed many undesirablecharacteristics,Lopez quit to take a job with Rockwell.A short time later the Union instituted a strike againstRockwell in which Lopez participated. On October 23,after respondent had instructed its chef and other depart-ment heads to reduce their staffs because of a seasonaldecline in business,respondent's chef,Lopez'father-in-law, rehired Lopez for the duration of the Rockwellstrike.On October 31, respondent's chef laid Lopez offfor lack of work.On November 3, respondent adopted apolicy of not hiring Rockwell strikers and sent a notice tothat effect to all its department heads.A day or two later,Lopez sought reinstatement.In response to this requestrespondent's chef told Lopez that he could not be hired ashe had"orders that[Lopez] was not to be employed ...because[he] was on strike at Rockwell."The General Counsel argues that both the terminationof Lopez'tenure as an employee of respondent andrespondent's refusal to reinstate him were in implementa-tion of respondent's policy of not hiring Rockwell strikersand, therefore,in violation of Section 8(a)(3) of the Act.The evidence, however,does not support this argumentwith respect to Lopez' layoff.First,this occurred, as Ihave found,on October 31, 3 days before,respondentadopted its discriminatory hiring policy with respect toRockwell strikers.Second,the reason assigned for thelayoff withstands scrutiny.Cf.N.L.R.B. v. Dant et al.,etc.,207 F.2d. 165, 167 (C.A. 9). Respondent was, infact,suffering from a slump in business and had in-structed its department heads,for this reason, to reducetheir staffs.I conclude, therefore, that the General Coun-sel has not sustained his burden of proving by a prepon-derance of the evidence that respondent violated Section8(a)(3) of the Act by terminating Lopez'employment.Accordingly,Iwill recommend that paragraphs IV andVI of the complaint be dismissed insofar as they relate tothe termination of Lopez'employment.A different result,however, is required with respect tothe refusal to reinstate Lopez, which was clearly in imple-mentation of respondent's policy of not hiring Rockwellstrikers. The evidence leaves no room for doubt as to this.Unlike the reason given Lopez for his previous layoff,respondent's chef plainly and bluntly told Lopez that he21Casting doubt upon this contention is the failure on the partof John-son, respondent'smanager,to deny orto reply directlyto a suggestion byLaws,a guest at respondent'smotel,that an employee"had been let gobecause he was a striker at Rockwell."22Analyticallythere appears to be no difference insofar as Sectioncould not return to work for respondent because he wason strike against Rockwell.Lopez was thus patently de-nied employment because he supported the Union, byparticipating in its strike against Rockwell,an obviousviolation of Section 8(a)(3) of theAct.N.L.R.B. v. GreatDane Trailers, Inc.,388 U.S. 26.That respondent,as it argues,may have had otherreasons, nondiscriminatory in nature,for not reemploy-ing Lopez21 is of no moment.As was stated in this regardinN.L.R.B. v. Symons ManufacturingCo.,328 F.2d835, 837(C.A. 7), the "mere existence of valid groundsfor a discharge is no defense to a charge that the dischargewas unlawful,unless the discharge was predicated solelyon those grounds."22Accordingly,I conclude that by refusing to reinstateLopez following his layoff on October 31,respondentcommitted an unfair labor practice within the meaning ofSection 8(a)(3) and(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICE UPONCOMMERCERespondent's activities set forth in section III, above,occurring in connection with its operations set forth insection I, above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that respondent engaged in the unfairlabor practices set forth above, my Recommended Orderwill direct respondent to cease and desist therefrom andto take such affirmative action as will effectuate the pur-poses of the Act. In this connection, inasmuch as Lopez'employment with respondent would have terminatedupon the cessation of the Union's strike againstRockwell, which, as stipulated by the parties, came to anend on January 28, 1967, his reinstatement will not berequired. Instead, my Recommended Order will provideonly that Lopez be made whole for any loss of earnings hemay have suffered from the date on which he was refusedemployment by respondent until January 28, 1967. Anybackpay found to be due Lopez shall be computed in ac-cordance with the formula set forth in F.W. WoolworthCompany,90 NLRB 289, and shall include interest in theamount and manner provided for inIsis Plumbing &Heating Co.,138 NLRB 716.Respondent offered evidence for the purpose of show-ing that it had rescinded its policy of not hiring Rockwellstrikers and its notice of November 3, setting forth thatpolicy. However, even if such recission were a fact, as towhich I make no finding, it would not render moot in thecircumstances of this case respondent's conduct in adopt-ing and issuing its notice concerning the policy, nor wouldit obviate the necessity for an appropriate remedial order.Clark Printing, Inc.,146 NLRB 121, 123.In view of the nature of the unfair labor practices en-gaged in by respondent, my Recommended Order willcontain broad cease-and-desist provisions.8(a)(3) ofthe Act isconcerned between a discharge and a refusal to em-ploy.Thesection,itself, speaks in terms of"hire or tenure,"and theSupreme Court has emphasized that an employer has no greater power todiscriminate in hiring than he has in discharging.Phelps Dodge Corpora-tionv.N.L.R.B.,313 U.S. 177, 187. HOLIDAY INN221Upon the basis of the foregoing findings of fact andupon the entire record in this case, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer within the meaning ofSection 2(2) of the Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.By adopting a policy of not hiring Rockwell strikersand by notifying its department heads of such policyrespondent engaged in, and is engaging in, unfair laborpractices within the meaning of Section 8(a)(1) of the Act.4.By refusing to employ Silvester Lopez because hesupported the Union by participating in its strike againstRockwell, thereby discouragingmembership in theUnion, respondent has engaged, and is engaging, in unfairlabor practices within the meaning of Section 8(a)(3) and(1) of the Act.5.The aforesaid unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) of theAct.6.Respondent did not engage in unfair labor practicesin the manner set forth in paragraph IV and VI of thecomplaint insofar as those paragraphs make reference torespondent's having violated Section 8(a)(3) of the Act byterminating Lopez' employment.Upon the foregoing findings of fact, conclusions of law,and upon the entire record in this case, I hereby issue thefollowing:Labor Relations Board, within 20 days from receipt ofthisDecision, a copy of its notice rescinding its said pol-icy with proof that a like copy was duly furnished to eachof its department heads.(c)Make Silvester Lopez whole for any loss ofearnings he may have suffered by reason of the dis-crimination practiced against him in the manner set forthin the section of this Decision entitled "The Remedy."(d)Preserve and, upon request, make available to theNational Labor Relations Board or its agents, for ex-amination or copying all payroll records, social securitypayment records, timecards, and personnel recordsnecessary or useful to determine the amount of backpaydue under the terms of this Recommended Order.(e)Post at its premises copies of the attached noticemarked "Appendix. 1123 Copies of said notice, on formsprovided by the Regional Director for Region 17 of theNational Labor Relations Board, after being signed by anauthorized representative of respondent, shall be postedby respondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable stepsshall be taken by respondent to ensure that said noticesare not altered, defaced, or covered by any other material.(f)Notify said Regional Director, in writing, within 20days from receipt of this Decision, what steps respondenthas taken to comply herewith.24IT IS FURTHER ORDERED that the complaint be, and ithereby is, dismissed insofar as it alleges unfair labor prac-tices not specifically found herein.RECOMMENDED ORDERKearney Convention Center, Inc., d/b/a Holiday Inn,its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Adopting or maintaining a policy of refusing to hireemployees who have engaged in, or are engaging in, astrike against Rockwell Manufacturing Company or anyother employer, or who in any other manner have assistedor supported, or are assisting or supporting, United SteelWorkers of America, AFL-CIO, or any other labor or-ganization.(b)Discouraging membership in United Steel Work-ers of America, AFL-CIO, or any other labor organiza-tion by discriminating against employees in regard to hireor tenure of employment or any term or condition of em-ployment.(c) In any other manner interfering with, restraining,or coercing employees in the exercise of their right to self-organization, to form, join, or assist labor organizations,to bargain collectively through representatives of theirown choosing, or to engage in other concerted activitiesfor the purpose of collective bargaining or other mutualaid or protection as guaranteed in Section 7 of the Na-tional Labor Relations Act, as amended, or to refrainfrom any or all such activities.2.Take the following affirmative action which, it isfound, will effectuate the policies of the National LaborRelations Act, as amended:(a)Rescind its policy of refusing to hire employeeswho have engaged in the strike against Rockwell Manu-facturingCompany which terminated on January 28,1967.(b)Notify each of its department heads, in writing, ofits recission of the aforementioned policy and forward tothe Regional Director for Region 17 of the National23 In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice. In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order."24 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read: "Notify said Regional Director,in writing, within 10 days from the date of this Order, what steps Re-spondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our em-ployees that:After a trial in which both sides had the opportunity topresent their evidence, it has been found that we violatedthe law by committing unfair labor practices and we havebeen ordered to post this notice and to keep the promisesthat we make in this notice.WE WILLNOT put into effect, keep in force, or fol-low a policy of not hiring persons who took part inthe strike against Rockwell Manufacturing Com-pany. 222DECISIONSOF NATIONAL LABOR RELATIONS BOARDWE WILL NOT put into effect,keep in force,or fol-low a policy of not hiring persons who have struck,or are on strike against,any company.WE WILL NOT put into effect,keep in force,or fol-low a policy of not hiring persons because they sup-port or help United Steel Workers ofAmerica,AFL-CIO, orany other union,or because they mayhave done so in the past.WE WILL NOT refuse to hire anyone or dis-criminate against you in any way in order todiscourage membership in, or'support for,UnitedSteelWorkers of America,AFL-CIO,or any otherunion.WE WILL NOT in any other way interfere with,restrain,or coerce you in the exercise of any rightsguaranteed to you by the National Labor RelationsAct. In this connection,we will respect your rightsto self-organization,to form,join,or assist any union,tobargaincollectivelythroughany union orrepresentative of your choice as to wages,hours ofwork,or any other term or condition of employment.You also have the right,which we also will respect,to refrain from doing so.WE WILL NOT discriminate against any employeesfor engaging in union activity or for joining anyunion.Since it has been found that we did so whenwe refused to hire Silvester Lopez because he tookpart in the strike against Rockwell ManufacturingCompany, WE WILL pay him for any loss he sufferedbecause we refused to hire him.WE WILL cancel our policy of not hiring anyonewho took part in the strike against Rockwell Manu-facturing Company and WE WILL notify our depart-ment heads of the cancellation of this policy.DatedByKEARNEY CONVENTIONCENTER, INC., D/B/AHOLIDAY INN(Employer)(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, 610 FederalBuilding, 601 E. 12th Street, Kansas City, Missouri64106, Telephone FR4-5181.